DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malinowski [US 6230556 B1] in view of Bachhuber [US 5891277 A].
As for claim 1, Malinowski discloses a method of determining the health of a tire on a vehicle (column 1, lines 5-10 and 40-42), comprising: 
determining a total number of tire inflation events that have occurred due to a loss of tire pressure (column 1, lines 5-10 and 35-42); and 
determining the health of a tire by considering the number of inflation events that were counted (column 1, lines 27-29).
	While Malinowski discloses using a count of the total number of inflation events to facilitate service repairs, Malinowski is silent on how the count numbers are used.  More specifically, Malinowski does not explicitly disclose determining a rate in which the tire inflation events have occurred based on the total number of tire inflation events over a predetermined period of time.  In an analogous art, Bachhuber discloses a method of determining the health of a tire on a vehicle.  Bachhuber teaches determining a rate in which the tire inflation events have occurred based on the total number of tire inflation events over a predetermined period of time (column 2, lines 5-11 and column 8, line 50 – column 9, line 25; Too many inflation cycles over a period are used to detect failures.);  Bachhuber determines the health of the tire by comparing the rate in which tire inflation events have occurred to a threshold rate (column 2, lines 5-11 and column 9). Since, Malinowski discloses using a count of the total number of inflation events to facilitate service and repairs, it would have been obvious to the skilled artisan to modify the invention to account for the rate of tire inflation events over a period of time in order to determine failures.  The modification would have been obvious because it would have allowed a predetermined number of tire inflation events to go undetected while also ensuring that an owner/operator of the vehicle would be notified on excessive tire inflation events indicative of failures in the system.
	As for claim 2, Malinowski discloses providing a tire inflation system that includes a pressure transducer, wherein the pressure transducer is utilized to determine a tire pressure (column 2, lines 59-66 and column 3, lines 41-65).
	As for claim 3, the claim is interpreted and rejected using the same reasoning as claims 1-2 above.  Malinowski discloses at least two pressure sensors. Further, Malinowski discloses that the invention is used on multiple tires.  Either of these teachings reads on the claimed limitations. The skilled artisan would also recognize that the initial tire pressure reads on first tire pressure and the tire pressure after the inflation event reads on a second tire pressure.
	Claim 4, 6, and 7 are interpreted and rejected using the same reasoning as claims 1-2 above.
	As for claim 8, Bachhuber discloses providing an alarm if the rate in which tire inflation events have occurred is greater than the threshold rate (column 4, lines 14-18 and column 9, lines 15-26).
	As for claim 9¸ the claim is interpreted and rejected using the same reasoning as claim 8 above.
	Claims 11-12 and 14 are interpreted and rejected using the same reasoning as claims 1-3 above.

Claims 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Malinowski [US 6230556 B1] in view of Bachhuber [US 5891277 A] in further view of Suh et al [US 9079461 B2].
As for claims 13 and 18, the claim is interpreted and rejected using the same reasoning as claim 1 above.  However, neither Malinowski nor Bachhuber specifically discloses a computer network.  In an analogous art for monitoring the health of tires on a vehicle, Suh discloses that it was known in the art to provide a computer network for processing information received from an on vehicle tire monitoring system (column 6, lines 22-28).  Since Malinowski discloses sending count data to an output device, it would have been obvious to the skilled artisan to modify Malinowski as modified by Bachhuber to provide a computer network for determining the health of the tire, as taught by Suh.  The skilled artisan would have recognized that sharing the information with a computer network (server) would have allowed for quick processing and dispatch of information so that the vehicle and/or vehicles in a fleet could be quickly identified and repaired in the case of a failure associated with one or more tires.
Claims 15 and 17 are interpreted and rejected using the same reasoning as claim 13 above.
Claim 19 is interpreted and rejected using the same reasoning as claims 1, 2, and 18 above.

Allowable Subject Matter
Claims 5, 10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references shows tire monitoring systems that were known in the art at the time of filing the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684